Citation Nr: 0830772	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  98-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board denied the appeal in 
January 2002.  The United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board 
decision in January 2005.  In March 2008, the United States 
Court of Appeals for the Federal Circuit summarily affirmed 
the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the veteran submitted three pages of 
additional medical evidence not previously received by VA.  
On the attached 90-Day Letter Response Form the veteran 
checked that he wanted his case remanded back to the Agency 
of Original Jurisdiction (AOJ) for review of the newly 
submitted evidence.  As such, remand is required so that the 
evidence can be reviewed and the claim readjudicated.

The Court's January 2005 decision found that the veteran was 
provide with inadequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), as the veteran was never 
provided notice of the evidence necessary to substantiate a 
PTSD claim.  Such notice must be provided.

An April 2005 letter from VA to the veteran's attorney 
references a March 2005 letter from the attorney requesting a 
hearing.  The March 2005 letter does not appear to be 
associated with the claims file.  Clarification is needed 
from the veteran and his attorney as to whether he would like 
a hearing before a Veterans Law Judge.  If he would, such a 
hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2008).

In particular, the notice should advise 
the veteran as to the evidence required 
to substantiate a claim for service 
connection for PTSD.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and ask whether 
he would like to attend a hearing before 
a Veterans Law Judge.

3.  If the veteran indicates that he 
would like a hearing, the veteran should 
be scheduled, in accordance with 
appropriate procedures, for a personal 
hearing before a Veterans Law Judge at 
the RO.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007). 

4.  After completing the above action, 
the claim should be readjudicated in 
light of the additional evidence 
received.  If the claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


